Citation Nr: 0900500	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-21 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a hearing 
loss.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
subcutaneous lumps to the left shoulder, left buttock, and 
middle back.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for chronic 
prostatitis.

8.  Entitlement to service connection for a left leg 
disorder.

9.  Entitlement to service connection for a urinary disorder.

10.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey S. Lee, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In 
November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board notes 
that the veteran clarified that his claims for knee and leg 
disabilities referred to injuries to the left lower 
extremity.  Therefore, the issues on appeal as to these 
matters have been revised as provided on the title page of 
this decision.

Although the RO adjudicated the issue of entitlement to 
service connection for PTSD on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection.

The Board notes that the veteran's March 2004 correspondence 
may be construed as a request to reopen a claim of 
entitlement to service connection for a low back disorder.  
This matter is referred to the RO for appropriate action.

The issues of entitlement to service connection for PTSD, 
hypertension, and a left leg disorder and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A July 2000 rating decision denied entitlement to service 
connection for PTSD, hearing loss, a knee disorder, and 
subcutaneous lumps to the left shoulder, left buttock, and 
middle back; the veteran was notified but did not appeal.

3.  Evidence added to the record since the July 2000 rating 
decision as to the issues of entitlement to service 
connection for PTSD is neither cumulative nor redundant of 
the evidence of record and raises a reasonable possibility of 
substantiating the claim.

4.  Evidence added to the record since the July 2000 rating 
decision denying entitlement to service connection for 
hearing loss, a knee disorder, and subcutaneous lumps to the 
left shoulder, left buttock, and middle back is cumulative or 
redundant of the evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

5.  The evidence of record does not show that chronic 
prostatitis was incurred as a result of any established 
event, injury, or disease during active service.

6.  The evidence of record does not show that a urinary 
disorder was incurred as a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  New and material evidence was not received and the claim 
for entitlement to service connection for hearing loss may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  New and material evidence was not received and the claim 
for entitlement to service connection for a left knee 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence was not received and the claim 
for entitlement to service connection for subcutaneous lumps 
to the left shoulder, left buttock, and middle back may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

5.  Chronic prostatitis was not incurred in or aggravated by 
service nor as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

6.  A urinary disorder was not incurred in or aggravated by 
service nor as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in February 2003, November 2003, 
and May 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in May 2006.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court also held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The veteran 
was adequately notified of these matters by the February 
2003, November 2003, and May 2007 correspondence.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a July 2000 rating decision the RO denied entitlement to 
service connection for PTSD, hearing loss, a knee disorder, 
and subcutaneous lumps to the left shoulder, left buttock, 
and middle back.  The evidence of record in July 2000 
included service treatment records with no evidence of 
complaint, treatment, or diagnosis of PTSD, hearing loss, a 
knee disorder, and subcutaneous lumps to the left shoulder, 
left buttock, and middle back.  A May 1999 private medical 
report noted bilateral asymmetric, left greater than right, 
high frequent sensorineural hearing loss consistent with a 
history of noise exposure.  The July 2000 rating decision 
found the evidence did not include present diagnoses of PTSD, 
a knee disorder, or subcutaneous lumps to the left shoulder, 
left buttock, and middle back and did not demonstrate hearing 
loss was incurred as a result of service.  The veteran did 
not appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

The evidence added to the record since July 2000 includes 
statements and hearing testimony from the veteran and his 
spouse in support of his claims.  In statements dated in 
December 2003 the veteran's mother and brothers recalled that 
he had complained of knee pain when he returned home in 
October 1968.  The veteran denied having received any 
treatment for a knee disorder at his hearing in November 
2008.

VA and private medical records added to the record are 
negative for diagnoses of a left knee disability or 
subcutaneous lumps to the left shoulder, left buttock, and 
middle back related to active service.  A May 1999 VA Agent 
Orange examination revealed lipomas to the left shoulder, mid 
back, and left hip without opinion as to etiology.  An April 
2000 private medical report noted the veteran complained of 
knee pains after falling approximately five feet from a 
scaffold, but no diagnosis of a knee disorder was provided.  
A July 2006 VA audiology examination report found it was 
unlikely the veteran's hearing loss was associated with his 
military service and that it was more likely the result of 
his reported civilian noise exposure.  An October 2008 
private medical opinion included a diagnosis of PTSD related 
to the veteran's claimed stressors in Vietnam.  

Based upon a comprehensive review, the Board finds the 
evidence as to the claims for hearing loss, a left knee 
disorder, and subcutaneous lumps to the left shoulder, left 
buttock, and middle back is neither cumulative nor redundant 
of the evidence of record, but does not raise a reasonable 
possibility of substantiating the claims.  The recently 
submitted medical evidence addressing the veteran's hearing 
loss specifically found it was unlikely a result of his 
military service.  The Board notes no medical evidence 
demonstrating a present left knee disorder was received and 
that the veteran has denied having received any treatment for 
a knee disorder.  Although the veteran claims he has 
subcutaneous lumps to the left shoulder, left buttock, and 
middle back as a result of dioxin exposure, he has provided 
no competent evidence relating this disorder to active 
service.  The Board notes that lipomas are not included under 
VA regulations for presumptive service connection as a 
disease associated with herbicide exposure in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  Therefore, 
the claims for entitlement to service connection for hearing 
loss, a left knee disorder, and subcutaneous lumps to the 
left shoulder, left buttock, and middle back may not be 
reopened.  

The Board finds, however, that the evidence received in 
support of the veteran's service connection claim for PTSD is 
new and material.  The evidence is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.  Therefore, this 
claim must be reopened.  The issue of entitlement to service 
connection on the merits is addressed in the remand section 
of this decision.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008). 

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service medical records, including the October 
1968 separation physical examination report are negative for 
complaint, diagnosis, or treatment for prostate or urinary 
disorders.  The veteran denied frequent or painful urination, 
kidney stones, and blood in urine in an October 1968 report 
of medical history obtained at the time of his separation 
physical examination.  During that examination in October 
1968, urinalysis was negative for albumin and glucose.  No 
other pathology of the urine indicative of urinary problems 
was noted.

The veteran contends that his chronic prostatitis and urinary 
disorder developed as a result of herbicide and asbestos 
exposure.  In his notice of disagreement he asserted that his 
chronic prostatitis was a pre-cursor of prostate cancer and 
that his urinary problems developed as result of prostatitis.  

VA medical records show that a May 1999 Agent Orange 
examination revealed a negative genito-urinary evaluation.  
Likewise, urinalysis was negative.  Treatment records dated 
in September 1999 noted that an ultrasound study revealed a 
slightly enlarged prostate.  A November 1999 report noted 
gross hematuria and dysuria.  The veteran underwent 
cystoscopy and lithotripsy in January 2000 for bladder 
stones.  Subsequent treatment records include diagnoses of 
benign prostatic hypertrophy and renal and bladder stones 
without opinion as to etiology.  

Based upon the evidence of record, the Board finds chronic 
prostatitis and a urinary disorder were not present during 
active service nor are they shown to have been incurred as a 
result of herbicide or asbestos exposure.  These are not 
diseases or manifestations of any diseases recognized by VA 
regulations as associated with herbicides used in the 
Republic of Vietnam subject to a presumption of service 
connection.  The medical evidence demonstrates these 
disorders were first manifest many years after service and 
there is no probative evidence demonstrating they developed 
as a result of herbicide or asbestos exposure.  There is also 
no indication they were incurred as a result of any injury or 
disease sustained consistent with the circumstances, 
conditions, or hardships of combat service.

While the veteran may sincerely believe he has chronic 
prostatitis and a urinary disorder as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 
2 Vet. App. 492.  Therefore, the Board finds the claims for 
entitlement to service connection for chronic prostatitis and 
a urinary disorder must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against these claims.  


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for PTSD; to this extent 
the appeal is granted.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hearing loss; the 
appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left knee 
disorder; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for subcutaneous lumps 
to the left shoulder, left buttock, and middle back; the 
appeal is denied.

Entitlement to service connection for chronic prostatitis is 
denied.

Entitlement to service connection for a urinary disorder is 
denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for PTSD, hypertension, 
a left leg disorder, and TDIU by correspondence dated in 
February 2003, November 2003, and May 2007.  He was notified 
that the VCAA applied to all elements of a claim by 
correspondence dated in May 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  See 38 C.F.R 3.159(c)(4).  VA has 
a duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

In this case, the Board notes that at his November 2008 
hearing the veteran submitted an October 2008 report from 
M.B., M.D., a private psychiatrist, which included a 
diagnosis of PTSD related to verified events in service.  In 
a January 2008 supplemental statement of the case the RO 
found that the evidence demonstrated mortar attacks on the 
veteran's base in Da Nang from April 1968 to October 1968 and 
that records verified the death of P.S. whom the veteran 
reported had been a friend.  The Board concurs that, to this 
extent, these events have been verified, but that other 
events the veteran claimed to have witnessed during service 
in Vietnam have not been identified with sufficient 
specificity to warrant further efforts of verification.  It 
is also significant to note that the November 2008 private 
medical opinion is inconsistent with the opinion of a June 
2007 VA examiner and the findings of psychological testing in 
November 2000.  In light of this inconsistency, the Board 
finds an additional VA examination is required.

The Board also notes that the veteran contends that he has a 
left leg disorder as a result of an injury sustained during 
service in Vietnam.  In statements and hearing testimony in 
support of his claim he asserted that he sustained a left leg 
injury as a result of an enemy rocket and mortar attack when 
he fell off a truck and landed on his knees.  In his August 
2002 application for VA benefits he reported he had been hit 
in the knees with flying debris and that his leg was 
presently blue with protruding veins.  

The Board finds that the evidence of record shows the veteran 
served at Da Nang when that base received rocket and mortar 
attacks and that the left leg injury claimed to have been 
incurred at that time is consistent with the circumstances of 
his service.  As there is no medical evidence relating a 
present left leg disorder to active service, an additional VA 
examination is required.

The veteran also contends that his hypertension developed as 
a result of his PTSD.  As the issue of entitlement to service 
connection for PTSD is remanded for additional development, 
appellant review of the hypertension claim is deferred.  The 
issue of entitlement to TDIU is also deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist or psychologist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has PTSD 
as a result of a verified event during 
active service.  The examiner should be 
notified of the specific stressor events 
deemed to have been verified by the 
evidence of record.  

If the examiner finds the veteran has 
PTSD as a result of service, an opinion 
should also be provided as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his hypertension was 
incurred or aggravated as a result of his 
PTSD.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present left leg disorder as a result of 
active service.  The examiner should be 
notified that based upon the available 
evidence of record the veteran's reported 
left leg injury is found to be consistent 
with the circumstances of his service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


